DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed 21 December 2018.  Claims 1-21 are pending in this case.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 February 2020, 7 July, 2020, 20 October, 2020, and 4 February 2021, are incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 15-21 are directed to a server or system, claims 1-7 are directed toward a method, and claims 8-14 are directed toward a non-transient computer-readable medium. Therefore, the claims fall within the four statutory categories of invention. 
The claims are directed to verifying information about a user to carry out a transaction.
Specifically, the claims recite determining an entity that can verify information about a user, sending a verification request to the entity, receiving the response and forwarding the response to the user. This would fall within the certain methods of organizing human activity grouping of abstract ideas because it involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authorizing a transaction for value, which is a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, storage, and communication platform, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of recite determining an entity that can verify information about a user, sending a verification request to the entity, receiving the response and forwarding the response to the user. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. As discussed above, taking the claim elements separately, the processor, storage and communications platform perform the steps or functions of determining an entity that can verify information about a user, sending a verification request to the entity, receiving the response and forwarding the response to the user. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).  Therefore, the claim is not patent eligible.
Dependent claims, 2-7, 8-14, and 16-21 further describe the abstract idea of verifying information about a user to carry out a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 13, and 20 -
Claims 6, 13, and 20 recite the limitation of “at least some access limitation which is to be satisfied before an access to the data item is permitted.” However, the claims do not involve permitting access to the data item or determining whether access to the data item is permitted. Therefore, this limitation is unclear because it is unclear when this access limitation would need to be satisfied.
Regarding claim 8 -
Claim 8 recites the limitation "the machine" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8 –
Claim 8 recites the limitation of “wherein the information, when read by the machine, causes the machine to perform the following.” This recites that the information, when read, causes the machine to perform operations, but does not require that the information be executed to cause the machine to perform the operations. Therefore, this limitation is unclear, because information, such as code, that is only read but not executed cannot cause a machine to perform operations.
Regarding claim 15 –
Claim limitations “information service interface configured for receiving . . .,” “a trusted entity determiner configured for determining . . .,” “a trusted entity interface configured for sending . . . obtaining . . .,” and “the information service interface is further configured for forwarding . . .” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 16 –
Claim limitations “information service interface configured for receiving . . .,” “a trusted entity determiner configured for determining . . .,” “a trusted entity interface configured for sending . . . obtaining . . .,” “the information service interface is further configured for forwarding . . .” and “a service provider interface unit configured for receiving …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 17 –
Claim limitation “the information service interface is further configured for forwarding . . .” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For these reasons, independent claims 8 and 15 its their claims 9-14 and 16-21, as well as claim 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane (US 2018/0276674) in view of LaSalle et al (US 2003/0046097), further in view of Winner (US 2016/0065541).
Regarding claims 1, 8, and 15 –
Ramatchandirane discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for secure data management by a transaction engine, comprising:
receiving, from a record owner via the communication platform, a request for validating one or more data items related to the record owner in order to carry out a transaction involving the record owner and a service provider; (par 237-239, 246-247 (receiving a proposed transaction), also, fig28, fig29A)
sending the request to the trusted entity with first information related to the record owner; (par 240, 250, transmitting a request including a including the proposed transaction to remote payment server)
obtaining a cloaked identifier (par 168-175, 247) and
forwarding, via the communication platform, the cloaked identifier to the record owner. (par 168-175, 247).
Ramatchandirane does not specifically teach determining a trusted entity that is in possession of the one or more data items.
LaSalle teaches determining a trusted entity that is in possession of the one or more data items. (par 10, 63-64, 68, cl 24)
It would be obvious to one of ordinary skill in the art to combine Ramatchandirane with LaSalle in order to obtain greater transaction security and accuracy.
Ramatchandirane in view of LaSalle does not specifically teach a cloaked identifier generated in connection with the request for validating the one or more data items.
Winner teaches a cloaked identifier generated in connection with the request for validating the one or more data items. (fig.1, par 32 receiving, from die online system 140 an anonymous identifier and sending it the anonymous identifier to the third-party system 105 to login].
It would have been obvious to one of ordinary skill in the art at the time to modify Ramatchandirane’s system to further comprise the limitations, as disclosed by Winner, to provide anonymous login of the user into a third-party service provider (Winner abs, par 3-4).
Regarding claims 2, 9, and 16 –
Ramatchandirane discloses receiving, from the service provider via the communication platform, a request for a validation response with respect to the one or more data items with the cloaked identifier and second information associated with the request for a validation response; (par 246-250)
sending the request for the validation response, the cloaked identifier, and the second information to the trusted entity; (par 246-250)
receiving, from the trusted entity via the communication platform, the validation response; (par 251-252) and
forwarding, to the service provider via the communication platform, the validation response. (par 251-252)
Regarding claims 3, 10, and 17 –
Ramatchandirane discloses forwarding the validation response to the record owner. (par 251-252)
Regarding claims 4, 11, and 18 –
Ramatchandirane discloses that the cloaked identifier comprises at least one of:
a record owner identifier comprising a string of pseudo-random characters that is ephemeral; (par 247) and
a contextual identity comprising one or more parameters related to the transaction.(par 247)
Regarding claims 5, 12, and 19 –
Ramatchandirane discloses wherein the second information related to the request for the validation response includes at least one of:
date/time at which the request for the validation response is sent; geographical location where the request for the validation response is initiated; an inquiry directed to each of the one or more data items which is the basis of the validation response; and a response type associated with the inquiry for each of the one or more data items. (par 246, 250-251, the transaction includes the location from which the transaction is initiated)
Regarding claims 6, 13, and 20 –
Ramatchandirane discloses that at least one of the one or more data items is associated with at least some access limitation which is to be satisfied before an access to the data item is permitted. (par 247, determining a limited amount of time for validation of a transaction code, par 69, 277, determining locations associated with the transaction request prior to allowing access to user’s record for further verification)
Regarding claims 7, 14, and 21 –
Ramatchandirane discloses that at least some of the second information is to be used to determine the at least some access limitation associated with the at least one of the one or more data 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685